Exhibit 12.1 BURLINGTON NORTHERN SANTA FE CORPORATION and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Six Months Ended June 30, Earnings: Income before income taxes $ $ Add: Interest and other fixed charges, excluding capitalized interest a Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor Distributed income of investees accounted for under the equity method 3 2 Amortization of capitalized interest 3 2 Less: Equity in earnings of investments accounted for under the equity method 3 7 Total earnings available for fixed charges $ $ Fixed charges: Interest and fixed charges $ a $ Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor Total fixed charges $ $ Ratio of earnings to fixed charges 3.34x 4.09x a Includes a net $32 million loss for terminated interest rate hedges (see Note 2 to the Consolidated Financial Statements). Form 10-Q E-2
